EXHIBIT 99.1 Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA For Immediate Release NYSE Amex: SA November 21, 2012 Seabridge Gold Closes $24.0 Million Financing Seabridge Gold Inc. (TSX:SEA)(NYSE:SA) (the "Company") reported today that it has closed its previously announced $24.0 million bought deal financing consisting of 1.1 million flow-through common shares at an average price of $21.85 per share (a 20% premium to the closing price on the TSX the day before the financing was announced). The financing was arranged by a syndicate of underwriters, led by Stonecap Securities Inc. and including Macquarie Capital Markets Canada Ltd. and Cormark Securities Inc. The gross proceeds from the Offering will be used for exploration and development at the Company's KSM and Courageous Lake projects. Seabridge Chairman and CEO Rudi Fronk noted that "this year's exploration program has discovered two new high-grade gold deposits, the Camp Zone at KSM and the Walsh Lake Zone at Courageous Lake. We have also had very positive results from our search for a high-grade copper core at KSM. We intend to pursue these exciting developments with aggressive drill programs this winter and next summer. This financing enables us to commit the necessary resources for these programs which we expect to generate an increase in gold resources which more than offsets the share dilution involved.
